Title: Thomas Jefferson to Josiah Meigs, 2 October 1812
From: Jefferson, Thomas
To: Meigs, Josiah


          Dear Sir Monticello Oct. 2. 12. 
           Your letter of Aug. 5. arrived here in the moment of my setting out on a journey which occasioned a long absence from home. I left it unacted on at that moment from necessity, & further because I expected on my return to find the President at his seat in my neighborhood, & to be able to have more effectual vivâ voce explanations on the subject of your letter. but the public affairs had permitted him to pass but a week at his seat, which he had left before my return. I have therefore by letter communicated your wishes to him, and shall be much gratified if he can find room to avail the public of your services. of the present state of the military school I am altogether uninformed. knowing that the college of Wm & Mary in this state was not long since in want of a professor, I have taken the liberty of mentioning you to them, as, on the failure of the other object, you might possibly be willing to take a position there. the situation of the professors of that college has been always deemed a comfortable one. sincerely wishing that these endeavors to be useful to you may be succesful I tender you the assurance of my great respect & esteem
          
            Th:
            Jefferson
        